Citation Nr: 1507028	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the period on appeal for hemorrhoids.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a claim for a gastrointestinal disorder, to include constipation and diarrhea, and to include as secondary to service-connected disabilities.

4.  Whether new and material evidence has been submitted to reopen a claim for a back disability, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure.

9.  Entitlement to service connection for obstructive sleep apnea.

10.  Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure.

11.  Entitlement to service connection for hypertension, to include as secondary to a heart disability and to herbicide exposure.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for a dental disorder, to include missing teeth.

15.  Entitlement to service connection for erectile dysfunction (ED), to include entitlement under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A February 2010 rating decision denied entitlement to an increased evaluation for hemorrhoids, entitlement to service connection for a heart disability, a dental disorder, peripheral neuropathy of the upper and lower extremities, sleep apnea, hypertension, bilateral hearing loss, and tinnitus, and found that there was no new and material evidence submitted to reopen claims for a back disability, a gastrointestinal disability and an acquired psychiatric disability.

A September 2010 rating decision denied entitlement to service connection for ED.

A December 2010 rating decision again denied entitlement to service connection for a heart disability.

In January 2011, the Veteran submitted a claim for an increased evaluation for hemorrhoids.  This claim was within the one year time period to submit a notice of disagreement.  Accordingly, the Board will interpret the claim as a notice of disagreement. 

In November 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a copy of the transcript is of record.

The issues of entitlement to an increased evaluation for hemorrhoids, entitlement to service connection for ED, entitlement to service connection for a gastrointestinal disorder, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2008 rating decision last denied service connection for a back disability, acquired psychiatric disorder and gastrointestinal disorder.

2.  Evidence pertaining to the Veteran's back disability, acquired psychiatric disorder and gastrointestinal disorder since the last final rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have diagnoses of peripheral neuropathy of the upper and lower extremities, or bilateral hearing loss or tinnitus, and the post-service medical evidence provides evidence against these claims. 

4.  The Veteran's obstructive sleep apnea, heart disability, hypertension, dental disorder, and back disability are not etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied service connection for a back disability, acquired psychiatric disorder and gastrointestinal disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the last final rating decision is new and material and the claims for service connection for a back disability, acquired psychiatric disorder and gastrointestinal disorder are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities, obstructive sleep apnea, a heart disability, hypertension, bilateral hearing loss, tinnitus, a dental disorder, and a back disability are not met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a request to reopen his claims for entitlement to service connection for a back disability, a gastrointestinal disability and an acquired psychiatric disability in November 2009.

At the time of the last final March 2008 denial, evidence of record included VA and private medical treatment records, service treatment records, and VA examinations.

Since the March 2008 denial, evidence added includes the Veteran's statements, additional VA and private treatment records, private treatment provider opinions and the Veteran's testimony.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for a back disability, a gastrointestinal disorder and an acquired psychiatric disorder are reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that sensorineural hearing loss and arthritis are considered chronic diseases under 38 C.F.R. § 3.309(a); therefore the claims may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss and arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Agent Orange Exposure

Preliminarily, the Board notes that the Veteran has claimed that several of his disabilities, including peripheral neuropathy, hypertension and a heart disability, are the result of exposure to Agent Orange during his active duty service.

A Veteran having active military, naval or air service while serving in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to such agent.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that the Veteran has active duty service in the Republic of Vietnam during the presumptive time period.  Accordingly, it shall be presumed that the Veteran was exposed to a herbicide agent.

Certain disabilities that are presumed to be related to herbicide exposure are listed at 38 C.F.R. § 3.309(e).  The Board notes that peripheral neuropathy and ischemic heart disease are listed as disabilities that are presumed to be related to herbicide exposure.

However, a review of post-service treatment records shows that the Veteran does not have a diagnosis of peripheral neuropathy of the upper and lower extremities, or of ischemic heart disease.  The post-service medical records provide particularly negative evidence against this claim, clearly not indicating the existence of these problems, at this time. 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, without any additional evidence suggesting an actual diagnosis of peripheral neuropathy of the upper and lower extremities, or of ischemic heart disease, service connection based upon presumptive exposure to herbicides is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).     

Nonetheless, the Board will address the issue of service connection for peripheral neuropathy, a heart disability and hypertension on a direct basis.

Peripheral Neuropathy, Bilateral Hearing Loss, Tinnitus

As noted above, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A review of the post-service medical records, which indicate treatment for other problems, shows no notations of peripheral neuropathy of the upper or lower extremities, bilateral hearing loss or tinnitus.  While the Board notes the subjective nature of some problems, including tinnitus, there is simply no indication in the medical record that the Veteran ever indicated this problem, providing some factual evidence against this own claims.  This is particularly true in light of the fact that the Veteran was seen for several problems over many years.  

Accordingly, without any additional evidence suggesting an actual diagnosis of a peripheral neuropathy, bilateral hearing loss or tinnitus, service connection on a direct basis is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).   
Obstructive Sleep Apnea, Heart Disability, Hypertension, Back Disability

A review of the service treatment records shows no notations of a sleep disorder, heart disability, hypertension or back disability during active duty service.

Unlike the other issues cited above, a review of the post-service medical treatment records shows diagnoses of obstructive sleep apnea in 2006, a heart disability as early as 1989, hypertension as early as 1992 and a back disability in 2010.

However, there is no indication from the probative medical evidence of record that these disabilities are etiologically related to the Veteran's active duty service or any service-connected disability, and significant evidence against these claims. 

The Veteran testified that he was diagnosed with hypertension in 1971.  However, even considering a diagnosis of hypertension in 1971, the Veteran was still not diagnosed with any of the aforementioned disabilities during service or within one year of separation from active duty service.

The Veteran has not submitted any probative medical evidence, such as an opinion of a treatment provider, that suggests a link between these disabilities and active duty service other service-connected disabilities.  The treatment records, as a whole, would only indicate problems that began well after service, with no connection to service, providing  

The Veteran was afforded a VA heart examination in November 2010.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner diagnosed a small thoracic aortic aneurysm and hypertension.  The examiner determined that there is no evidence for ischemic heart disease or any heart disease, providing evidence against this claim. 

As there is no chronic heart disability, the Veteran cannot be service connected for a heart disability.

As noted above, the Veteran served from November 1965 to November 1967, more than 45 years ago, and his statements as to why he believes these many problems are all related to service are, at best, sometimes deeply unclear.  His statements at hearing, overall, were not found by the Board to be particularly accurate.  In this case, the Veteran may sincerely believe his recollection as to what happened in service more than 45 years ago.  However, this testimony is at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.  This conclusion was only supported by the Veteran's hearing testimony.  Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)]. 

Although the Veteran may sincerely believe that his disabilities are related to his active duty service, the issue of whether the Veteran has a current disability as a result of active duty service or as a result of service-connected disabilities falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply stated, the best evidence in this case provides evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and entitlement to service connection for obstructive sleep apnea, a heart disability, hypertension and a back disability are not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Dental Disorder

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

A review of the service treatment records shows that the Veteran had posts for implants placed for four teeth in 1967 with a bridge and a partial plate.  No specific trauma was noted.

A review of the post-service medical treatment records shows no evidence of permanent residuals or a chronic disability that resulted from in-service dental work.

Based on the evidence of record and the current regulations, the Board finds that service connection for a dental disorder is not warranted.  As discussed above, in the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Duties to Notify and Assist

Preliminarily, the Board notes that the issues of whether there is new and material evidence sufficient to reopen claims of entitlement to an acquired psychiatric disorder, a gastrointestinal disorder, and a back disability are granted in full.  Accordingly, a discussion of the duties to notify and assist as they apply to these claims is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VA fulfilled its duty to notify in its November 2009, June 2010 and March 2011 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records and the Veteran's testimony and statements.

The Veteran has also been afforded an adequate examination on the issue of entitlement to service connection for a heart disability.  VA provided the Veteran with a VA examination in November 2010.  As discussed above, the examination was more than adequate.  The Veteran's history was taken, and a complete examination was conducted.  The examination report and opinion was given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded an adequate examination.

The Board notes that the Veteran was not provided a VA examination regarding the issues of entitlement to service connection for peripheral neuropathy, obstructive sleep apnea, hypertension, bilateral hearing loss, tinnitus, a dental disorder and a back disability.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

With regard to the claims for entitlement to service connection for peripheral neuropathy, bilateral hearing loss and tinnitus, the Board did not provide evidence of a current diagnosis or disability and the post-service evidence (including his own statements during treatment for other problems) only provides evidence against these claims.  While the Veteran did provide evidence of current diagnoses of obstructive sleep apnea, a heart disability, hypertension, a dental disorder and a back disability, the Veteran did not provide evidence of the disabilities during service, or any link between an alleged current diagnosis and his service other than his own medical opinion.  
  
Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran has a current diagnosis of a peripheral neuropathy, bilateral hearing loss or tinnitus, and there is no indication that the Veteran's current diagnoses of obstructive sleep apnea, a heart disability, hypertension, a dental disorder and a back disability are associated with his service.  Several standards of McLendon are not met in this case.  Beyond this, there is significant evidence against these claims. 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).     


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for a gastrointestinal disorder.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a dental disorder is denied.


REMAND

With regard to the issue of entitlement to an increased evaluation for hemorrhoids, the Veteran has not been furnished a statement of the case (SOC).  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of entitlement to an increased evaluation for hemorrhoids must be remanded for additional action.

With regard to the issue of entitlement to service connection for ED, the Veteran has claimed entitlement is warranted under one of two theories: arising under 38 U.S.C.A. § 1151, or via direct service connection.

An August 2010 VA examination and opinion addresses the Veteran's contention that his ED was the result of a VA procedure.  However, the examination does not address whether the Veteran's ED is directly related to the Veteran's active duty service.

A review of the service treatment records shows that in July 1967 the Veteran had a "penial mass" or cyst removed.  

Accordingly, the Board finds that an additional VA opinion is warranted to address whether the Veteran's ED is etiologically related to the Veteran's active duty service, to include the in-service procedure.

With regard to the reopened claim for entitlement to service connection for a gastrointestinal disorder, the Board notes that the medical treatment records show diagnoses of a variety of gastrointestinal ailments.  

It is unclear from the record whether the Veteran has a chronic gastrointestinal disorder that could be etiologically related to his active duty service, or caused by or aggravated by his service-connected hemorrhoids.  

Thus, the Board finds that a remand is warranted to obtain a VA examination and opinion regarding any gastrointestinal disorder.

Regarding the reopened claim for entitlement to service connection for an acquired psychiatric disorder, the Board finds that an additional VA examination and opinion is necessary.

A review of post-service medical treatment records shows treatment for acquired psychiatric disorders, including depression and PTSD.

In January 2010 the Veteran submitted a letter of a private treatment provider who described the Veteran's acquired psychiatric disorder as "suspected PTSD" pending further evaluation.

In an October 2010 VA examination the examiner noted that the Veteran did not meet the DSM-IV criteria for PTSD because there were no "behavioral, social changes, re-experiencing, heightened physiological arousal due to service or any relationship to fear of hostile military or terrorist activity" and the "veteran's claimed stressor is not adequate to support a diagnosis of PTSD."

In April 2012 the Veteran submitted an opinion of the Veteran's VA regular treatment provider who diagnosed PTSD and recurrent and major depressive disorder.  The Veteran's treatment records and the April 2012 opinion acknowledge symptoms including re-experiencing, behavioral changes and heightened physiological arousal.

As such, the Board finds that a new VA opinion is required to evaluate the Veteran's symptoms and credibility, and to determine whether the Veteran has a DSM-IV diagnosis of an acquired psychiatric disorder that is etiologically related to his active duty service. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the August 2010 VA examiner, if possible, to obtain an addendum opinion, with rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any current ED is etiologically related to the Veteran's active duty service, to include the July 1967 removal of a "penial mass" or cyst.

If the August 2010 VA examiner is unavailable, the new examiner should determine whether a new VA examination is necessary in order to provide such an opinion.

2.  Provide a VA examination to address the issue of entitlement to service connection for a gastrointestinal disorder.  The claims file should be forwarded to the examiner and a review of the record, including this remand, should be conducted.  The examiner should first determine whether there is any chronic gastrointestinal disorder.  If there is a chronic gastrointestinal disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that:

(A)  Any gastrointestinal disorder is etiologically related to the Veteran's active duty service.

(B)  Any gastrointestinal disorder was caused by or aggravated by the Veteran's service-connected hemorrhoids.

Complete rationale should be provided.

3.  Schedule the Veteran for a VA acquired psychiatric disorders examination.  The claims file should be forwarded to the examiner and a review of the record, including this remand, should be conducted.  The examiner should first determine whether there is any DSM-IV diagnosis of an acquired psychiatric disorder.  If there is an acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's active duty service.  

If the Veteran has a diagnosis of PTSD, the examiner should address the Veteran's in-service stressors, to include whether PTSD is related to fear of hostile military or terrorist activity.  

As the Veteran's claim is largely based on personal testimony regarding symptoms and his psychological history, the examiner should address the Veteran's credibility in his reports of symptomatology and alleged.  stressors.

4.  After conducting any necessary development, provide the Veteran with a statement of the case addressing the issue of entitlement to an increased evaluation for hemorrhoids.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

5.  After completing the above, and any other development that may be deemed necessary, the Veteran's claim for entitlement to service connection for ED and a gastrointestinal disorder should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


